DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Species III, Claims 6-17, filed on 10/03/22, is acknowledged.
The Restriction mailed on 8/04/22 has been carefully reviewed and is held to be proper. Accordingly, Claims 2-5 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species. 
	The Restriction filed on 8/04/22 is hereby made Final.
	Applicants are required to cancel the nonelected claims (2-5 and 18-20) or take other appropriate action.
	An Office Action on the merits of Claims 1 and 6-17 now follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Putian et al (CN108233148A).
Regarding claim 1, Putian et al teach a terminal feeding assembly with multi-terminal supply and compound compression jointing (Abstract), comprising: 
a translation device (Fig. 1, 302-315) having a guide track (308), a terminal gripper (5) movable along the guide track, and a translation drive (302) connected to the terminal gripper, the translation drive moves the terminal gripper along the guide track from a gripping position (Fig. 3, 5) outside of a crimping area of a crimping assembly to a crimping position in the crimping area while the terminal gripper grips a terminal (Page 6, 4th para., last 2 lines; Page 7, 1st para., last 5 lines).
Regarding claim 6, Putian et al teach that the terminal is one of a plurality of terminals fed to the translation device (302-315), the terminal gripper (Fig. 4, 5) grips one of the plurality of terminals separate from a remainder of the plurality of terminals (Inside 402) while moving along the guide track (402).
Regarding claim 7, Putian et al teach that the plurality of terminals are connected by a strip (Fig. 5), and further comprising a shear assembly (401a) separating the one of the plurality of terminals from the strip while the terminal gripper (5) grips the one of the plurality of terminals.
Regarding claim 12, Putian et al teach a strip feed assembly feeding the plurality of terminals connected by the strip to the shear assembly (Fig. 5, 401).
Regarding claim 15, Putian et al teach a base (1), the translation device (302-315) is attached to the base and the shear assembly (410) is disposed in a shear section of the base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Teal in view of Putian et al.
Regarding claim 17, Putian et al teach a terminal feeding assembly with multi-terminal supply and compound compression jointing including the translation device (302-315), which reads on applicants’ claimed invention.
However, Putian et al do not disclose a terminal magazine.
17. The terminal feeding assembly of claim 6, further comprising a terminal magazine, the plurality of terminals are disposed in the terminal magazine separate from one another and are fed to the translation device along the terminal magazine.
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a terminal magazine, since it is known in the art that there is a strip of terminals being fed for cutting (410) into individual terminals by cutter (Fig. 5, 401) and to be fed to the translation device (302-315) through the gripper (5) lined up along the terminal magazine.

Allowable Subject Matter
Claims 8-11, 13, 14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants’ disclosure and the cited References, US10,868,287 & US6,367,148, do not teach or fairly suggest all of the limitations of the claimed invention including the limitations of a translation device.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
November 3, 2022